DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 13-17, 24-26, 28, 30-33 and 36 are is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2014/153053 to Nicholas in view of USPN. 7,431,980 to Woodman and US Pub No. 2014/0179850 to Aepli.
Regarding Claims 1, 3, 9, 11, 13-17, 24-26, 28, 30-33 and 36
Nicholas teaches a composite mat comprising a fiber such as natural fibers, synthetic fibers or mixtures thereof, such as polyethylene terephthalate (Nicholas, abstract, paragraph [0012], [0082]), and a binder which penetrates or impregnates the fiber component (prepreg) (Id., paragraph [0020]). Nicholas teaches that the fibers may be non-woven cellulosic bast fibers and the binder may be an acrylic binder such as “pure” acrylic polymer or styrene acrylic copolymer, present in the amount of 40% by dry weight based on the weight of the composite mat (Id., paragraphs [0013]-[0017]). Nicholas teaches a sandwich construction comprising a planar core having a first and second face and a composite mat positioned on each face having the construction outlined above. Nicholas teaches that the sandwich structure comprises a first and second thermoplastic polymer film such as a thermoplastic polyurethane film positioned adjacent to and covering each of the corresponding composite mats (Id., paragraphs [0082]-[0088]). Nicholas teaches that the composite comprises a clear coat cured 100% solids coating formulation such as one that comprises units from aliphatic urethane acrylates (Id., paragraphs [0036]-[0038]). Nicholas teaches that the construction contains no formaldehyde, styrene or adhesive layers between each of the layers (Id., paragraph [0057]). Nicholas teaches that the binder may be applied utilizing foam injection which necessarily result in a foam applied under pressure resulting in no concentration gradient of the binder and the fibers from one side of the composite mat to the other (Id., paragraph [0020], [0083]). Nicholas does not teach the use of added pressure or vacuum, and therefore is performed at atmospheric pressure which is equivalent to approximately 1.01 bar which overlaps the claimed range of 0.5 to 5 bar. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
	Nicholas does not appear to teach that the core comprises cellulosic fibers that the cellulosic fibers of the composite mat comprise kenaf fibers, or that composite mat comprises a flame-retardant additive. 
	Regarding the cellulosic fibers in the core component and the composite mat components. Woodman teaches a composite structure comprising fabric outer layers and a core component (Woodman, abstract). Woodman teaches that the core comprises natural fiber such as kenaf (Id., column 1, lines 28-53) Woodman teaches that the composites containing natural fibers are useful in building infrastructure such as wall panels (Id., column 3, line 63- column 4, line 12). Woodman teaches that the natural fiber reinforcement provides weight reduction, clean incineration at the end of useful life, and recycle possibilities (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite structure of Nicholas, and to include the core of Woodman and to use as the natural fibers in the composite mat, kenaf fibers as taught by Woodman, motivated by the desire to form a conventional sandwich structure suitable for use in wall panels and building infrastructure, having reduced weight and environmentally friendly properties. 
Regarding the flame-retardant additive, Aepli teaches a composite structure comprising fiber, resin and a flame retardant for use in stain-resistant articles (Aepli, abstract). Aepli teaches that the flame retardant may comprise zinc borate, melamine phosphate, cyclic phosphonate and mixtures thereof (Id., paragraph [0050]). Aepli teaches that these components when combined provide synergistic effects and provide protection from fire (Id.). Aepli teaches that these composites are useful in making inner and outer parts, preferably with a supporting or mechanical function in the field of mechanical engineering (Id., paragraph [0050]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite of Nicholas and to add the flame retardants of Aepli in the binder composition, motivated by the desire to form a conventional composite structure having improved flame and fire resistance. Since the fire-resistant additive of Aepli is incorporated within the binder material there would also necessarily be no concentration gradient of the blend and the fibers.
Regarding the limitation of “wherein the binder and fire-resistant additive form a blend, and wherein the blend penetrates or impregnates the fiber,” this limitation is a product-by-process limitation. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art. Nicholas teaches a binder which penetrates or impregnates the fiber component (prepreg) (Nicholas, paragraph [0020]), while Aepli teaches a flame retardant composition which is homogenously mixed and well dispersed within a polymeric phase (Aepli, abstract). One of ordinary skill in the art, in light of the teachings of the prior art, would apply both the binder and the flame retardant homogeneously throughout the fiber structure. Whether the binder and flame retardant were applied in the form of a blend or applied sequentially, would not change the impregnation of the fibers and the dispersion of the binder and flame-retardant components. 
Response to Arguments
Applicant's arguments filed August 16, 2022 have been fully considered but they are not persuasive. Applicant argues that Nicholas does not teach that the binder is applied as a foam under the claimed pressures. Examiner respectfully disagrees. As set forth above, Nicholas teaches that the binder may be applied utilizing foam injection which necessarily result in a foam applied under pressure resulting in no concentration gradient of the binder and the fibers from one side of the composite mat to the other (Id., paragraph [0020], [0083]). Nicholas does not teach the use of added pressure or vacuum, and therefore is performed at atmospheric pressure which is equivalent to approximately 1.01 bar which overlaps the claimed range of 0.5 to 5 bar.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786